Case 4:19-cv-00592 Document 97 Filed on 03/08/21 in TXSD Page 1 of 3
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                     March 08, 2021
                                                                                   Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        LISA G. JAMES and               § CIVIL ACTION NO.
        a/n/f of NJ,                    § 4:19-cv-00592
                     Plaintiffs,        §
                                        §
                                        §
                vs.                     § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
        DASILVA TRANSPORT               §
        INC, et al,                     §
                    Defendants.         §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

            Defendant Magnus Deckert was transporting a dump truck
       from Florida to Laredo, Texas in November 2018 as an employee
       of Defendant DaSilva Transport, Inc. Dkt 39-5 at 7–10, 28, 68.
       He was traveling on Interstate 10 near Katy, Texas when the
       front right wheel of his trailer and its component parts broke off
       and rolled into traffic. Id at 9, 69–72. Plaintiff Lisa G. James hit
       the brake drum, which caused her and her daughter to sustain
       injuries and damaged the front of her vehicle. Id at 9, 28–29, 46;
       Dkt 70 at ¶¶ 19–20.
            James brought a negligence action against Deckert and
       DaSilva in Texas state court in January 2019 on behalf of herself
       and her minor daughter. Dkt 1-4. Deckert and DaSilva removed
       the action in February 2019. Dkt 1. James filed the operative
       third-amended complaint in August 2020. Dkt 70. She alleges
       that Deckert was negligent for not properly inspecting the truck
       and trailer before the accident and that his negligence is imputed
       to DaSilva based on respondeat superior. Id at ¶¶ 9–10. She further
       alleges that DaSilva was directly negligent for failing to properly
       inspect, maintain, service, and repair the trailer and its parts. Id at
Case 4:19-cv-00592 Document 97 Filed on 03/08/21 in TXSD Page 2 of 3




       ¶ 10. James also brings claims for negligent hiring, negligent
       entrustment, and negligent training and safety implementation
       against DaSilva. Ibid. She argues that each of these acts or
       omissions constitutes ordinary negligence, gross negligence, and
       negligence per se. Id at ¶ 11.
            Deckert and DaSilva moved for partial summary judgment
       on the ordinary negligence claims against DaSilva for its alleged
       negligent hiring, entrustment, and training and safety
       implementation. Dkt 39. They also moved for summary
       judgment on all the gross negligence claims against both Deckert
       and DaSilva. Dkt 40. The motions were filed prior to the third-
       amended complaint, but the parties agreed that they still
       pertained. Dkt 94 at 5, n 4.
            The Magistrate Judge recommended granting both summary
       judgment motions. Dkt 94 at 8–24. None of the parties filed an
       objection.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Committee Note
       (1983).
            The Court has reviewed the pleadings, the record, the
       applicable law, and the recommendation. No clear error appears
       on the face of the record.
            The Court ADOPTS the Memorandum and Recommendation
       as the Memorandum and Order of this Court. Dkt 94.
            The motion for partial summary judgment on the ordinary
       negligence claims and the motion for summary judgment on the
       gross negligence claims are GRANTED. Dkts 39, 40.
            The gross negligence claims by Plaintiff Lisa G. James against
       Defendants DaSilva Transport, Inc and Magnus Deckert are
       DISMISSED WITH PREJUDICE.




                                         2
Case 4:19-cv-00592 Document 97 Filed on 03/08/21 in TXSD Page 3 of 3




            The ordinary negligence claims against DaSilva for negligent
       entrustment, hiring, and training are also DISMISSED WITH
       PREJUDICE.
            The ordinary negligence claims against DaSilva and Deckert
       for failing to inspect, service, maintain, and otherwise repair
       relevant parts of the truck and trailer at issue will proceed. Dkt
       70 at ¶¶ 9–11.
            The claims against the other Defendants will also proceed.
       Id at ¶¶ 12–20.
            SO ORDERED.


           Signed on March 8, 2021, at Houston, Texas.




                                    Hon. Charles Eskridge
                                    United States District Judge




                                       3
